Citation Nr: 0001382	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94 - 34 797	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable rating for residuals of 
separation of the right ninth and tenth ribs from cartilage, 
to include traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1992 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was previously before the Board in December 1996, 
and was Remanded to the RO for additional development of the 
evidence, to include obtaining current orthopedic and 
neurologic examinations of the veteran to determine the 
nature, extent and etiology of any residuals of separation of 
the right ninth and tenth ribs from cartilage found present.  
The requested actions have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for 
residuals of separation of the right ninth and tenth ribs 
from cartilage, to include traumatic arthritis, is plausible 
because an increase in severity is claimed and it is capable 
of verification. 

2.  The medical evidence of record establishes that the 
veteran's service-connected residuals of separation of the 
right ninth and tenth ribs from cartilage are currently 
manifested by an irregularity of the right 10th rib along the 
posterior axillary line suggestive of an old fracture, with 
no symptoms or physical findings referable to the right rib 
cage, a full range of back motion, and no disability due to 
the right rib injury sustained in service.

3.  Traumatic arthritis related to separation of the right 
ninth and tenth ribs from cartilage is not clinically or 
radiologically demonstrated or diagnosed.  


CONCLUSIONS OF LAW

1.  The veteran's claim for a compensable rating for service-
connected residuals of separation of the right ninth and 
tenth ribs from cartilage is well grounded because it is 
plausible and capable of verification.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The criteria for a compensable rating for residuals of 
separation of the right ninth and tenth ribs from cartilage 
are not met.  38 U.S.C.A. § 1155, 5107(a) (West 1991),  
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.31, 4.40, 4.45, 4.71a, 
4.59, Diagnosic Code 5297 (1999).

3.  Residuals of separation of the right ninth and tenth ribs 
from cartilage do not include traumatic arthritis.  
38 U.S.C.A. § 1155, 5107(a) (West 1991),  38 C.F.R. Part 4, 
§§ 4.7, 4.40, 4.31, 4.40, 4.45, 4.71a, 4.59, Diagnostci Code 
5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and submits evidence 
in support of his claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board further finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claim in 
February 1993, in August 1997 and in October 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

The appellant contends that the RO erred in failing to grant 
a compensable evaluation for his service-connected residuals 
of separation of the right ninth and tenth ribs because it 
did not take into account or properly weigh the medical and 
other evidence of record.  It is contended that the 
disability at issue is more disabling than currently 
evaluated; that he now experiences traumatic arthritis as a 
consequence of his separation of the right ninth and tenth 
ribs; that he is compelled to wear a back brace; and that the 
evidence he has submitted supports an increase in his 
evaluation to at least the next higher level under the 
provisions of  38 C.F.R. § 4.7 (1999).

I.  Evidentiary and Procedural History

The veteran's service medical records show that in May 1953, 
he fell and struck his chest and was subsequently seen with 
complaints of pain on deep inspiration. Although a chest X-
ray disclosed no evidence of rib fractures, his chest was 
strapped.  Subsequent complaints of pain in the right chest, 
anteriorly, were noted, and an entry in August 1953 stated 
that the veteran had "a separation of ribs from cartilage at 
about the level of the 8th or 9th rib", without pain, but 
with a definite slipping of bone from cartilage and a popping 
sound.  No further complaint, treatment, or findings of 
anterior right chest pain were shown during his remaining 
period of active service.  In a report of medical history 
prepared by the veteran in connection with his service 
separation examination, he noted "some ribs pull loose."  

A summary of defects by the examining physician noted a 
history of a fall 4 months [previously] with disarticulation 
of a lower right rib (floating.)  The report of service 
separation examination, conducted in October 1953, noted a 
disarticulation of [the] cartilaginous junction of [the] 10th 
rib with [the] 9th rib, anteriorly [sic].  

The veteran initially claimed service connection for a rib 
injury in April 1978, approximately 25 years following final 
service separation.  Service connection for separation of the 
9th and 10th ribs from cartilage was granted by rating 
decision of May 1978, which did not identify the veteran's 
inservice rib injury as involving the right side.  As a 
consequence, the RO's subsequent rating decisions have either 
not stated which side of the veteran's chest was affected by 
his injury, or have incorrectly stated that the injury 
affected the left side ninth and tenth ribs. 

Although the veteran has sought a compensable evaluation for 
his inservice rib injury on numerous occasions, VA 
examinations, hospital summaries, treatment records, and 
multiple X-ray studies from October 1963 to December 1991 
have consistently reflected no clinical findings which would 
warrant a compensable evaluation.  Rather, the record shows 
multiple hospitalizations for detoxification at the Substance 
Abuse Treatment Program (SATP),VAMC, Kansas City; at the 
VAMC, Topeka; and at the VAMC, Leavenworth.  The last final 
denial of the veteran's claim for a compensable rating for 
his service-connected residuals of separation of the right 
ninth and tenth ribs is dated in June 1991.

A hospital summary from the VAMC, Kansas City, shows that the 
veteran was admitted to the SATP from October to November 
1990.  No treatment was shown for his service-connected 
disability.  The diagnoses at hospital discharge were alcohol 
dependence, histrionic personality disorder, and seizure 
disorder.  He was treated and stabilized, then transferred to 
the VAMC, Leavenworth, where he was treated for alcohol 
dependence, chronic schizophrenia versus organic delusional 
disorder; history of seizure disorder; and history of 
arthritis with trochanteric bursitis.  He was discharged to 
the Domiciliary.  No treatment or findings associated with 
his service-connected disability were shown.

A VA examination for special monthly pension, received in May 
1991, diagnosed alcohol dependence; residual schizophrenia, 
chronic state; and seizure disorder.  
A VA hospital summary and treatment notes from the VAMC, 
Leavenworth, dated from December 1990 to March 1991, show 
that the veteran was admitted for treatment of alcohol 
intoxication.  No treatment or findings associated with his 
service-connected disability were shown.

In December 1991, the veteran reopened his claim for a 
compensable rating for his service-connected residuals of 
separation of the right ninth and tenth ribs by submitting 
additional evidence.  That evidence consisted of Emergency 
Room treatment notes, dated in August 1991, showing that the 
veteran ran out of medications two months previously, and 
offering diagnoses of alcohol abuse, panic disorder, bipolar 
disorder, neurotic depression, peptic ulcer disease, 
cirrhosis, and benign positional vertigo.  No treatment or 
findings associated with his service-connected disability 
were shown.

A rating decision of May 1992 denied the veteran's claim for 
a compensable rating for his service-connected residuals of 
separation of the right ninth and tenth ribs from cartilage.  
The veteran appealed that decision. 

In September 1992, the veteran submitted a statement alleging 
that he was entitled to a compensable rating for his service-
connected residuals of separation of the right ninth and 
tenth ribs from cartilage, to include traumatic arthritis, 
alleging additional VA treatment and prescription of multiple 
[orthopedic] braces. 

Reports of VA outpatient treatment, dated from September 1991 
to March 1992 reflect treatment of the veteran for 
alcoholism, depression, generalized anxiety disorder, a 
histrionic personality disorder, a periorbital cyst, 
arthritis of the left hip, a seizure disorder, possible 
lumbar radiculopathy, headaches, musculoskeletal low back 
pain, tardive dyskinesia, and lumbar degenerative joint 
disease.  

A VA hospital summary and treatment notes from the VAMC, 
Kansas City, dated in March 1992, show that the veteran was 
admitted complaining of anxiety attacks and hearing voices 
after discontinuing his medication 3 weeks previously.  No 
treatment was shown for his service-connected disability.  
The diagnoses included alcohol dependence, organic auditory 
hallucination; generalized anxiety disorder, major 
depression, a histrionic personality disorder, a seizure 
disorder, and arthritis.  He was discharged to the VAMC, 
Leavenworth, Substance Abuse Treatment Program.

A VA hospital summary and treatment notes, dated from March 
to April 1992, show that the veteran was admitted on transfer 
from the VAMC, Kansas City, where he had been treated for 
depression and detoxification.  No treatment or findings 
associated with his service-connected disability were shown.  
The diagnoses at hospital discharge included alcohol 
depression, depression, generalized anxiety disorder, 
histrionic personality disorder, seizure disorder, 
degenerative joint disease, and possible tardive dyskinesia. 

Reports of VA outpatient treatment, dated from April to 
August 1992 show that in May, June and July 1992, the veteran 
was fitted for and issued orthopedic braces for mechanical 
low back pain with lordosis.  Electromyographic testing was 
performed in June 1992 to evaluate the veteran's complaints 
of low back pain for the past 7 to 8 years, with worsening in 
the past 3 years.  The findings were indicative of mild 
peripheral neuropathy, and neuropathy of the left peroneal 
nerve at the fibular head, with no conclusive evidence of 
left lower extremity radiculopathy.  No treatment for his 
service-connected disability was shown.

A VA hospital summary and treatment notes, dated in August 
1992, show that the veteran was admitted for evaluation of 
brief episodes of anterior chest pain over the past few 
years, not brought on by exertion.  It was noted that he had 
chronic obstructive pulmonary disease (COPD), chronic 
interstitial pulmonary fibrosis, and old granulomatous 
disease.  A chest X-ray revealed bilateral pulmonary fibrotic 
changes with no change from the previous chest films or any 
demonstrable pulmonary infiltrate or consolidation.  A 
cardiac work-up, with stress test and Bruce protocol, was 
conducted without chest pain and was terminated due to 
dyspnea.  The veteran had no chest pain while hospitalized, 
and indicated that his chest pain was related to his anxiety.  
He was given a course of antibiotics and scheduled for 
follow-up.  The diagnoses included chest pain, negative test; 
chronic low back pain; history of seizure disorder, small 
airway obstructive defect; history of depression; history of 
possible tardive dyskinesia; alcohol dependence; and 
sinusitis.  No treatment for his service-connected disability 
was shown.

VA outpatient records dated from September 1992 to May 1993 
include a report of CT scan of the lumbar spine in September 
1992, which disclosed degenerative changes of the anterior 
aspect of the lumbosacral spine, and was suggestive of a disc 
herniation at L4-5.  An orthopedic consult showed an 
impression of chronic low back pain.  An incisional biopsy in 
September 1992 revealed invasive squamous cell carcinoma of 
the left temple.  Other records dated in September 1992 
showed cervical/lumbar strain.  The veteran's chronic low 
back pain was diagnosed as secondary to arthritis.  

Other VA treatment records reflect treatment of the veteran 
for conditions which included alcoholism, depression, 
generalized anxiety disorder, acute bronchitis, chronic 
airway obstruction, a histrionic personality disorder, 
refractive error of vision, a periorbital cyst, arthritis of 
the left hip, a seizure disorder, possible lumbar 
radiculopathy, headaches, a ganglion cyst, musculoskeletal 
low back pain, tardive dyskinesia, and lumbar degenerative 
joint disease.  In October 1992 he was briefly admitted from 
the Domiciliary after urinating in another person's room.  In 
December 1992, he filed a claim for a clothing allowance due 
to his use of a brace for a skeletal rib condition.  No 
treatment or findings associated with his service-connected 
disability were shown.

A report of VA orthopedic examination, conducted in February 
1993, cited the veteran's history of falling and separating 
his 9th and 10th ribs while in service, and his current 
complaints of left ribcage pain on deep inspiration.  X-ray 
revealed chronic bibasilar interstitial fibrosis of the 
lungs; and a remote fracture of the ribs, without residuals.  
The diagnoses included chronic bibasilar interstitial 
fibrosis of the lungs; and a remote fracture of the ribs, no 
residuals.

In his Substantive Appeal (VA Form 9), received in June 1993, 
the veteran stated that his appeal for a compensable rating 
for residuals of separation of the right ninth and tenth ribs 
included traumatic arthritis associated with that injury.  

VA outpatient records dated in October and November 1993 show 
that the veteran continued to be seen in the mental health 
clinic from September 1992 to May 1993.
In November 1993, he was hospitalized because of claims of 
seizures.  No treatment for his service-connected disability 
was shown.  No pertinent diagnoses were shown at hospital 
discharge.  The veteran had brief periods of hospital 
admission from the domiciliary in April, May and June 1995 
for alcohol abuse and for hypoxemia.

VA outpatient treatment records dated from November 1994 to 
April 1997 show that the veteran was seen for complaints 
involving psychiatric issues; head, neck, and shoulder pain; 
a brain tumor; general conditioning and mobility enhancement, 
and a fatty tumor in the ear.  No treatment or findings 
associated with his service-connected disability were shown.

A VA hospital summary and treatment notes from the VAMC, 
Leavenworth, dated in April 1995, show that the veteran was 
admitted for evaluation of progressive shortness of breath, 
daytime sleepiness, and exertional dyspnea.  He denied chest 
pain or a productive cough.  No treatment or findings 
associated with his service-connected disability were shown, 
and none of the diagnoses at hospital discharge were related 
to his service-connected disability. 

Reports of VA orthopedic and neurological examinations, 
conducted in August 1997, cited complaints of fractured ribs 
in the left lower rib cage while in service in 1952, and of 
developing a pulling sensation in the posterior aspect of the 
left lateral chest, worse on bending, about 15 years ago.  
Examination revealed tenderness to palpation over the left 
lower ribs and hip bone, while right side palpation over the 
ribs did not reveal any problems.  The clinical impression 
was left lower rib pain, possibly musculoskeletal.  The 
examiners noted that the veteran's rib fractures had been on 
the right, and that X-rays of the left lower ribs were 
unremarkable.  There were no positive findings with respect 
to the right rib cage on examination, but X-rays of the right 
rib cage disclosed irregularity of the 10th rib along the 
posterior axillary line suggestive of an old fracture, 
without evidence of any recent fracture.  
The veteran was admitted to the VAMC from the Domiciliary in 
October 1998 for evaluation and treatment of obstructive 
brain syndrome.  

A report of VA neurological examination, conducted in October 
1998, cited a history offered by the veteran of injury to his 
rib cage, right leg, and cervical spine after falling off a 
bulldozer seat in 1953.  Examination disclosed no findings 
related to the veteran's service-connected disability.  The 
sole diagnosis was musculoskeletal headaches. 

A report of VA orthopedic examination, conducted in October 
1998, cited a history offered by the veteran of injury to his 
rib cage, right leg, and cervical spine after falling off a 
bulldozer seat in 1953.  His current complaint was frequent, 
severe, and constant left rib achiness, worsened at night and 
on stretching and bending, and inability to lift.  
Examination disclosed tenderness in the left anterior ribs at 
the level of the 10th rib, with a full range of motion in the 
back.  X-rays of the left lower ribs were within normal, 
limits, while X-rays of the right rib cage disclosed an old 
fracture of the right 10th rib

A second report of VA orthopedic examination, also conducted 
in October 1998, cited a history offered by the veteran of 
injury to his left rib cage when he fell off the back of a 
tractor 1953.  He related that his ribs were taped, and that 
he had intermittent trouble with his ribs after leaving 
service, but never saw a doctor, took any medications, or 
used any type of brace or support.  He sustained an on-the-
job injury in 1977, and never worked again.  He denied any 
problems with the right rib cage, but made repeated reference 
to left rib cage problems.  Examination disclosed that 
palpation to both sides of the rib cage elicited complaints 
of pain on the left side, but not on the right.  There was no 
demonstrable deformity of the right rib cage.  X-rays taken 
in August 1997 disclosed irregularity of the 10th  rib 
suggested an old fracture.  The diagnosis was right rib 
injury, possible fracture, old, service-connected.  The 
examiner stated that the veteran obviously sustained some 
type of injury to his right rib cage while on active duty, 
but currently had no symptoms or physical findings referable 
to the right rib cage.  He concluded that the veteran had no 
disability due to the right rib injury sustained in service 
in 1953.
II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
residuals of separation of the right ninth and tenth ribs.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the most current evidence 
of record is not adequate for rating purposes.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.

Governing regulations provide that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The veteran's service-connected residuals of separation of 
the right ninth and tenth ribs from cartilage are currently 
evaluated by analogy to  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5297 (1999).  That diagnostic code provides 
that removal of more than six ribs will warrant assignment of 
a 50 percent evaluation; removal of five or six ribs will be 
rated as 40 percent disabling; removal of three or four ribs 
will be rated as 30 percent disabling; removal of two ribs 
will be assigned a 20 percent rating; and removal of one or 
resection of two or more ribs without regeneration will be 
rated as 10 percent disabling.  Note (1): The rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
the pleural cavity.  Note (2):  However, rib resection will 
be considered as rib removal in a thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.

In every instance where the schedule does not provide a zero 
percent  evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(1999).

The record in this case discloses that the veteran has not 
undergone rib removal.  Rather, he experienced a separation 
of the right ninth and tenth ribs from cartilage more than 47 
years ago.  The Board's review of the medical and other 
evidence submitted since the veteran reopened his claim in 
December 1991 discloses no competent medical evidence which 
establishes the presence of symptoms or physical findings 
referable to the right rib cage, or attributable to the right 
rib injury sustained by the veteran in 1953.  While the 
veteran has complained of constant left chest pain on bending 
and on deep inspiration, the Board notes that his service-
connected disability involves the right rib cage, and that 
service connection is not in effect for any injury or 
disability of the left chest.  Further, the veteran has 
specifically denied any pain or limitation of function 
associated with the right side of his chest. 

While the RO and the Board have carefully considered the 
veteran's complaints of left chest pain on motion, the 
examining physicians who conducted the recent VA orthopedic 
and neurological examinations and evaluations of his service-
connected separation of the right ninth and tenth ribs from 
cartilage found no objective evidence that he experiences 
weakened movement, excess fatigability, incoordination, or 
loss of function due to pain on use or during flare-ups, as 
contemplated by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, 
that may be attributed to his service-connected disability.  
To the contrary, the diagnosis on orthopedic and neurologic 
examination in February 1993 was: remote fracture of the 
ribs, no residuals.  The VA examination in August 1997 
disclosed no more than an irregularity of the 10th rib along 
the posterior axillary line suggestive of an old fracture, 
with a full range of back motion.  

Further, the veteran has related that, although his ribs were 
taped and he had intermittent trouble with his ribs after 
leaving service, he never saw a doctor, took any medications, 
or used any type of brace or support.  He denied any problems 
with the right rib cage, but made repeated reference to left 
rib cage problems, and palpation to both sides of the rib 
cage elicited complaints of pain only on the left side, not 
on the right.  There is no demonstrable deformity of the 
right rib cage, and in October 1998, the VA orthopedic 
examiner stated that, while the veteran obviously sustained 
some type of injury to his right rib cage while on active 
duty, he currently had no symptoms or physical findings 
referable to the right rib cage.  He concluded that the 
veteran had no disability due to the right rib injury 
sustained in service.  

The Board further finds that the veteran's back braces were 
prescribed in treatment for his nonservice-connected chronic 
lumbosacral pain, and not in connection with his service-
connected disability.  To that point, the Board notes that 
the medical record includes diagnoses of arthritis with 
trochanteric bursitis; chronic low back pain; musculoskeletal 
low back pain; lumbar degenerative joint disease; mechanical 
low back pain with lordosis; degenerative changes of the 
anterior aspect of the lumbosacral spine, chronic low back 
pain secondary to arthritis; and an MRI report that was 
suggestive of a disc herniation at L4-5.  There is no 
clinical or radiological finding or diagnosis of traumatic 
arthritis at the juncture of the right 9th and 10th ribs.  
With respect to the veteran's complaints of left chest pain, 
the medical record reveals that he has diagnoses of chronic 
obstructive pulmonary disease; chronic interstitial pulmonary 
fibrosis, chronic bibasilar interstitial fibrosis of the 
lungs; and old granulomatous disease, while a recent chest X-
ray revealed bilateral pulmonary fibrotic changes.  None of 
these conditions have been linked or related to the veteran's 
service-connected residuals of separation of the right ninth 
and tenth ribs from cartilage.  

Accordingly, the Board finds no basis for a conclusion that 
the veteran has traumatic arthritis of the spine related to 
his service-connected rib condition.  In view of the well-
documented findings that the veteran currently has no 
symptoms or physical findings referable to the right rib cage 
and no disability due to the right rib injury sustained in 
service, the Board further finds no basis for assignment of a 
compensable evaluation under the provisions of  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1999).

Based upon the foregoing, the claim for a compensable rating 
for service-connected residuals of separation of the right 
ninth and tenth ribs from cartilage is denied.  In reaching 
its decision, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for a compensable rating for service-connected 
residuals of separation of the right ninth and tenth ribs 
from cartilage, to include traumatic arthritis, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

